                                                                                                                                                      0
      AO 245B (Rev. 02/08/2019) Judgment in a Criminal Petty Case (Modified)                                                             Page I of!       \

                                               UNITED STATES DISTRICT COURT
                                                      SOUTHERN DISTRICT OF CALIFORNIA

                           United States of America                              JUDGMENT IN A CRIMINAL CASE
                                                                                 (For Offenses Committed On or After November I, 1987)
                                      v.

                                  Santos Diaz-Bravo                              Case Number: 3:19-mj-22090

                                                                                Stephen Patrick White
                                                                                Defendant's Attorney


      REGISTRATION NO. 8532 4298                                                                                FILED
                                                                                                                                          .

      THE DEFENDANT:                                                                                              MAY 2 4 2019
       l:8J pleaded guilty to count(s) 1 of Complaint                                                                      .                                      I
       D was found guilty to count(s)                                                   CLERK US DISTRICT COURT
                                                                                            ..                  ......
                                                                                                                                                                  I
         after a plea of not guilty.                                               BY                        DEPUTY
                                                                                                                          ••   J

                                                                                                                                                                  I
         Accordingly, the. defendant 1s adjudged guilty of such count(s), which mvolve the followmg offense(s):                                                   I
                                                                                                                                                                  l

      Title & Section                          Nature of Offense                                                   Count Number(s)
      8:1325                                   ILLEGAL ENTRY (Misdemeanor)                                         1

       D The defendant has been found not guilty on count(s)
                                                             -------------------
       0 Count(s) _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ dismissed on the motion of the United States.

                                                                      IMPRISONMENT
             The defendant is hereby committed to the custody of the United States Bureau of Prisons to be
                                                                                                                                                                  I'
      imprisoned for a term of:                                                                                                                                   I
                                                                                                                                                                  I
                                                                                                                                                                  c

                                           B    TIME SERVED                    D __________ days

        l:8J Assessment: $10 WAIVED l:8J Fine: WAIVED
        l:8J Court recommends USMS, ICE or DHS or other arresting agency return all property and all documents in
       the defendant's possession at the time of arrest upon their deportation or removal.
       D Court recommends defendant be deported/removed with relative,                                                         charged in.case


           IT IS ORDERED that the defendant shall notify the United States Attorney for this district within 30 days
      of any change of name, residence, or mailing address until all fines, restitution, costs, and special assessments
      imposed by this judgment are fully paid. If ordered to pay restitution, the defendant shall notify the court and
      United States Attorney of any material change in the defendant's economic circumstances.

                                                                               Friday, May 24, 2019
                                                                               Date oflmposition of Sentence
                                       J
                                 ,,;Y~
                            ;7,}~~ ,<"'~


       Received .=··~·-"_)_·\+ - - - - - - -                                   :Micliae[]. Seng
                ousM _-:j                                                      HONORABLE MICHAEL J. SENG
                                                                               UNITED STATES MAGISTRATEJUDGE



       Clerk's Office Copy                                                                                                         3: 19-mj-22090

- - -------------                                                                                                                                             /
